Title: From George Washington to Robert Morris, 24 December 1781
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            Monday 24th Decr 1781
                            
                        
                        Knowing full well the multiplicity & importance of yr business, it would give me more pain than
                            pleasure if I thought your friendship, or respect for me did, in the smallest degree, interfere with it.—At all times I
                            shall be happy to see you, but wish it to be in your moments of leizure—if any such you have.
                        Mrs Washington, myself and family, will have the honor of dining with you in the way proposed, to
                            morrow—being Christmas day. I am Sincerely & Affectly Yrs
                        
                            Go: Washington

                        
                    